DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/10/2022 has been entered.

Response to Amendment
3.	The amendment(s), filed on 03/10/2022, have been entered and made of record. Claims 1-5, 7-10, 13-24 and 26-29 are pending. 

Response to Arguments
4.	Applicant's arguments filed on 03/10/2022 with respect to claims 1-5, 7-10, 13-24 and 26-29 have been considered but are moot in view of the new ground(s) of rejection. 



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1-5, 7-24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Siminoff (US-PGPUB 2018/0268674) in view of Relyea et al. (US-PGPUB 2013/0013698) and further in view of Dao (US-PGPUB 2018/0020492). 
  	Regarding claim 1, Siminoff discloses a method for selectively notifying a user of certain events in a physical environment surveilled by a network-connected security system (see figs. 1, 5-6), the method comprising: 
 	receiving, by a computer system, content provided by an electronic device associated with the network-connected security system (Transmit images of the detected person to other servers; see step 520, fig. 5 and paragraph 0145. The smart-home hub device may receive (e.g., from the A/V recording and communication device 100) captured images and/or biometric data of a person at an entry of a property; see paragraph 0091), the electronic device located in the physical environment (A camera 
 	processing, by the computer system, the content to detect an event in the physical environment (The process transmits images to the servers to be used to recognize the person's face. At block 530, the process receives a threat level alert back from the server(s) with an indication of the level of the threat assigned to the person; see figs. 5-6 and paragraphs 0145-0146. Block 610 is the next operation after block 520 (fig. 5). At block 620, the process performs a computer vision process on the received identification data to identify the person; see fig. 6 and paragraphs 0149-0151. The smart-home hub device, in addition to the backend servers, may employ the set of computer vision processes on one or more databases to recognize and report the severity of the threat; see paragraph 0091); 
 	determining, by the computer system, that the detected event satisfies the specified criterion by: 
 	comparing, by the computer system, data associated with the detected event against a database of data associated with a plurality of candidate security threats (In the face recognition process, the face of the person is compared with different databases of known persons, authorized persons, criminals, etc., in order to assign a threat level to the person; see paragraphs 0150-0151. Using object recognition software to compare the received image from the A/V recording and communication device to one or more database(s) of images of weapons and/or other types of suspicious objects, such as burglary tools; see paragraph 0142); 

 	identifying, by the computer system, the detected event as indicative of the particular candidate security threat if the generated pattern matching score satisfies a threshold criterion (When the process is able to match the person against one or more of the databases, the process of some embodiments assigns (at block 640) a threat level to the identified person that may correspond to the database in which the person is found. For example, if the person is found in a convicted felons database, a high level of threat may be assigned to the person. At block 650, the process returns an alert back to the A/V recording and communication device, wherein the alert includes the assigned threat level associated with the detected person; see fig. 6 and paragraph 0151) and
	causing, by the computer system, a notification to be presented at the user device communicatively coupled to the network-connected security system if the detected event satisfies a specified criterion (After receiving the alert, at block 540, the process translates the received alert to audio and/or visual notifications about the level of the threat associated with the person. For example, the process may activate one or more smart LED lights inside the property. The notification may comprise an audible alarm emitted from speakers installed inside the house; see fig. 5 and paragraph 0146. The process can transmit an alert to a client device associated with the A/V recording 
 	 However, Siminoff fails to expressly disclose the content encoded by the electronic device, the content encoded in a format and transcoding, by the computer system, the content into another format for viewing at a user device.
 	Nevertheless, Relyea discloses the content encoded by the electronic device, the content encoded (Feed 202; see fig. 2) in a format (Initial/first format; see paragraph 0030); transcoding, by the computer system, the content into another format for viewing at a user device (Subsystem 104 can transcode the live video received in source video feed 202 to a particular data format (second or posterior format) suited for processing by user device 102-2, thus the transcoded live video is ready for insertion into live video feed 204-1 for distribution to user device 102-2; see fig. 2 and paragraph 0030).
	Since Siminoff discloses providing processed content to a plurality of user devices (see paragraphs 0094, 0122), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siminoff and Relyea to provide the content encoded by the electronic device, the content encoded in a format and transcoding, by the computer system, the content into another format for viewing at a user device for the purpose of accelerating content transmission while allowing easy access to the transmitted content by the plurality of user devices. 
 	It is noted that Siminoff and Relyea fail to expressly disclose receiving, by the computer system, a stream request from a playback application on the user device; exchanging, by the computer system, signaling information with the user device to

 	On the other hand, Dao discloses receiving, by the computer system, a stream request from a playback application on the user device (The user initiates an application in terminal 130 to ping peer-to-peer (P2P) communication server 150 operated by the IoT service provider; see paragraph 0028 and fig. 1); exchanging, by the computer system, signaling information with the user device to determine location information of the user device (Management server 140 determines the geographic location of smart camera 110 based on the IP address and/or GPS coordinates of smart camera 110; see paragraph 0035. Server 140 selects a P2P communication server 150 that supports the assigned UID and is near the location of smart camera 110; see paragraph 0039. Server 140 and P2P server 150 can be integrated into one server; see paragraph 0025); establishing, by the computer system, a peer-to-peer connection from the computer system to the user device (P2P communication server 150 works as a transit point to relay information between smart camera 110 and terminal 130; see paragraph 0050); and streaming, by the computer system, at least a portion of the content from the computer system to the user device via the peer-to-peer connection (P2P communication server 150 assists in processing the data packets transmitted from camera 110, such that the data packets can bypass a firewall of router 120. In this way, camera 110 can communicate with terminal 130. P2P communication server 150 works 
 	Since Siminoff, Relyea and Dao are all directed to providing camera content to remote user devices, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siminoff, Relyea and Dao to provide receiving, by the computer system, a stream request from a playback application on the user device; exchanging, by the computer system, signaling information with the user device to determine location information of the user device; establishing, by the computer system, a peer-to-peer connection from the computer system to the user device; and streaming, by the computer system, at least a portion of the content from the computer system to the user device via the peer-to-peer connection for the purpose of providing backup connections between the electronic device (camera) and the user device while assisting in processing the data transmitted by the electronic device so as to accelerate the transmission process. 

 	Regarding claim 2, Siminoff, Relyea and Dao disclose everything claimed as applied above (see claim 1). In addition, Siminoff discloses the notification is presented at the user device in real time or near real time as the content is generated by the electronic device (All these cameras work together to track a subject's face in real time and be able to face detect and recognize; see paragraph 0114. At block B410, the user receives a notification. When the user accepts the notification, then the process moves to block B412a, where live audio and/or video data is displayed on the user's client 

 	Regarding claim 3, Siminoff, Relyea and Dao disclose everything claimed as applied above (see claim 1). In addition, Siminoff discloses the content includes video files (The A/V recording and communication device 100 includes a camera 102. The camera 102 can comprise a high definition (HD) video camera, such as one capable of capturing video images at an image display resolution of 720p, or 1080p, or better; see fig. 1 and paragraph 0077. The A/V recording and communication device can include a doorbell having an imager 171. The imager 171 can be capable of recording high definition (720p or better) video files; see paragraphs 0014, 0067, 0072, 0180). 

 	Regarding claim 4, Siminoff, Relyea and Dao disclose everything claimed as applied above (see claim 1). In addition, Siminoff discloses the network-connected security system is a video surveillance system and the electronic device is a network-connected video camera (The A/V recording and communication device 100 communicates with a user's network 110. The user's network 110 is connected to another network 112 (Internet/ PSTN). Device 100 can communicate with the user's client device 114 via the network 110 and the network 112; see paragraphs 0079, 0076, 0091. Device 100 includes a camera 102; see paragraph 0077. Figure 1 illustrates a network-connected security monitoring system). 

claim 5, Siminoff, Relyea and Dao disclose everything claimed as applied above (see claim 4). In addition, Siminoff discloses the content includes video captured by the network- connected video camera (At block 510, the process detects a person near a property and/or within a field of view of a camera of the A/V recording and communication device. Device 100 includes a video camera 102 capable of capturing video images at an image display resolution of 720p, or 1080p, or better; see fig. 5 and paragraphs 0145, 0077) and 
 	wherein processing the content to detect the event includes: 
 	processing, by the computer system, the video to detect one or more instances of physical objects in the physical environment (Detecting a visitor’s presence from the captured images; see paragraph 0145. The system can detect a person at the entrance of the structure, see fig. 2 and paragraph 0120. The system can detect an object placed near the entrance of the structure, see fig. 3 and paragraphs 0139, 0141); and 
 	analyzing, by the computer system, data associated with the detected one or more instances of physical objects to detect a scene captured by the network-connected video camera; wherein the event is detected based on the detected scene captured by the network-connected video camera (Identifying and/or assigning a threat level to the detected person/object; see paragraph 0145. After receiving the identification data, at block 620, the process performs a computer vision process on the received identification data to identify the person. The computer vision process can include face recognition. In the face recognition process, the face of the person is compared with different databases of known persons, authorized persons, criminals, etc., in order to assign a threat level to the person; see paragraphs 0150-0151. A 

 	Regarding claim 7, Siminoff, Relyea and Dao disclose everything claimed as applied above (see claim 1). In addition, Siminoff discloses the notification includes any of an alert message (The process can activate LED lights capable of emitting a color of light based on the severity of the threat the person may pose. The notification can comprise an audible alarm, including a verbal notification corresponding to the level of threat; see paragraph 0146. The process can transmit an alert to a client device associated with the A/V recording and communication device, including emitting noise from the speaker of the client device, flashing the display screen of the client device; see paragraphs 0147-0148) or a portion of the content generated by the electronic device (The alert can include streaming video images of the person(s) who was/were determined to have been suspicious. When the visitor is determined to be a criminal, the notification can include sending a message along with A/V streaming, loud noise and screen flashing to the client device; see paragraphs 0148, 0122, 0123). 

 	Regarding claim 8, Siminoff, Relyea and Dao disclose everything claimed as applied above (see claim 1). In addition, Siminoff discloses the computer system is part of a base station (smart-home hub device) associated with the network-connected 

 	Regarding claim 9, Siminoff, Relyea and Dao disclose everything claimed as applied above (see claim 1). In addition, Siminoff discloses wherein processing the content includes transmitting, by the base station at least a portion of the content to a network-accessible server system for additional processing (The smart-home hub device, in addition to the backend servers, can employ computer vision processes; see paragraph 0091. As soon as the visitor's presence is detected, the process can send, at block 520, identification data to one or more servers that may be capable of identifying and/or assigning a threat level to the person; see fig. 5 and paragraph 0145. The process described with reference to FIG. 6 may be performed by one or more backend devices; see fig. 6 and paragraphs 0149-0152, 0080, 0089-0090, 0092-0093. FIGS. 1 and 12, information received by the computer vision module of the A/V recording and communication device may be sent to one or more network devices, such as the server 118 and/or the backend API 120 to query about the threat level associated with a visitor. The identification of the visitor and the threat level associated with the visitor may be determined by a combination of the A/V recording and communication device and one or more backend devices; see paragraph 0125). 

claim 10, Siminoff, Relyea and Dao disclose everything claimed as applied above (see claim 1). In addition, Siminoff discloses wherein causing the notification to be presented at a user device includes: causing, by the computer system, an alert message to be transmitted, via a computer network, to the client device (The process can activate LED lights capable of emitting a color of light based on the severity of the threat the person may pose. The notification can comprise an audible alarm, including a verbal notification corresponding to the level of threat; see paragraph 0146. The process can transmit an alert to a client device associated with the A/V recording and communication device, including emitting noise from the speaker of the client device, flashing the display screen of the client device; see paragraphs 0147-0148)

 	Regarding claim 13, Siminoff, Relyea and Dao disclose everything claimed as applied above (see claim 1). In addition, Siminoff discloses the content generated by the electronic device includes a provisional notification of the event as detected by the electronic device (At block 510, the process may detect the visitor's presence by detecting motion using the camera; see fig. 5 and paragraph 0145. The microphone 158, the imager 171, and/or the camera processor 170 can be components of the computer vision module 189; see paragraph 0101), and wherein processing the content to detect the event includes identifying the event as detected by the electronic device based on the provisional notification (As soon as the visitor's presence is detected, the process may send, at block 520, identification data to one or more servers that may be capable of identifying and/or assigning a threat level to the person; see fig. 5 and paragraph 0145), and wherein causing the notification to be presented at the user 

 	Regarding claim 14, Siminoff, Relyea and Dao disclose everything claimed as applied above (see claim 1). In addition, Siminoff discloses further comprising: receiving, by the computer system, feedback data from the user and/or a cohort of users that share a characteristic in common with the user; and determining, by the computer system, whether the detected event satisfies the specified criterion based at least in part on the received feedback data (The alert may include streaming video images of the person(s) who was/were determined to have been suspicious. The user can then determine whether to take further action, such as alerting law enforcement and/or sharing the video footage with other people, such as via social media; see paragraph 0148. For example, another user of an A/V recording and communication device may view video footage that was recorded by his or her device and determine that the person or persons in the video footage are, or may be, engaged in suspicious or threatening activity and/or criminal activity. The other user may then share that video footage with one or more other people, such as other users of A/V recording and communication devices, and/or one or more organizations, including one or more law enforcement agencies. The present embodiments may leverage this shared video footage for use in comparing with the information in the computer vision query to determine whether a person detected in the area about the A/V recording and 

 	Regarding claim 15, Siminoff discloses a method for selectively notifying a user of certain events in a physical environment surveilled by a network-connected security system (see figs. 1, 5-6), the network-connected security system comprising a base station (Smart-home hub device; see paragraph 0091) and one or more electronic devices (One or more A/V recording and communication security cameras, in addition to, one or more A/V recording and communication doorbells; see paragraph 0076), the base station and one or more electronic devices communicatively coupled over a local network (user’s network 110, see fig. 1 and paragraphs 0079, 0076, 0091), the base station operable as a gateway to securely connect the one or more electronic devices to an external network (The smart-home hub device connected to the Network 112 (Internet/PSTN) via the user's network 110; see paragraph 0091), the method comprising: 
	receiving, by the base station, via the local network, content provided by an electronic device associated with the network-connected security system (The smart-home hub device can receive (e.g., from the A/V recording and communication device 100) captured images; see paragraphs 0091, 0145 and fig. 5), the electronic device located in the physical environment (Device 100 can be located near the entrance to a structure, such as a dwelling, a business, a storage facility; see fig. 1 and paragraphs 0077, 0145, 0091);  
to determine whether the person poses a threat or not; see paragraphs 0091, 0146, 0149-0151 and figs. 5-6);
 	determining, by the base station, that the detected event satisfies the specified criterion by: 
 	comparing, by the base station, data associated with the detected event against a database of data associated with a plurality of candidate security threats (In the face recognition process, the face of the person is compared with different databases of known persons, authorized persons, criminals, etc., in order to assign a threat level to the person; see paragraphs 0150-0151. Using object recognition software to compare the received image from the A/V recording and communication device to one or more database(s) of images of weapons and/or other types of suspicious objects, such as burglary tools; see paragraph 0142); 
 	generating, by the base station, a pattern matching score based on the detected event and a particular candidate security threat of the plurality of candidate security threats (At block 630, the process determines whether the person was identified through the computer vision process (e.g., whether a match for the received identification data was found in any of the databases); see fig. 6 and paragraph 0150); and 
 	identifying, by the base station, the detected event as indicative of the particular candidate security threat if the generated pattern matching score satisfies a threshold criterion (When the process is able to match the person against one or more of the databases, the process of some embodiments assigns (at block 640) a threat level to 
 	causing, by the base station, a notification to be presented at the user device communicatively coupled to the network-connected security system if the detected event satisfies a specified criterion (Further, the smart-home hub device, instead of or in addition to the backend servers, can employ the set of computer vision processes (e.g., face recognition) on one or more databases to recognize and report the severity of the threat. After receiving the alert, the process translates the received alert to audio and/or visual notifications about the level of the threat associated with the person; see paragraphs 0091, 0146, 0148).   
 	However, Siminoff fails to expressly disclose the content encoded by the electronic device, the content encoded in a format and transcoding the content into another format for viewing at a user device.
	On the other hand, Relyea discloses the content encoded by the electronic device, the content encoded (Feed 202; see fig. 2) in a format (Initial/first format; see paragraph 0030) and transcoding the content into another format for viewing at a user device (Subsystem 104 can transcode the live video received in source video feed 202 to a particular data format (second or posterior format) suited for processing by user device 102-2, thus the transcoded live video is ready for insertion into live video feed 204-1 for distribution to user device 102-2; see fig. 2 and paragraph 0030).

 	It is noted that Siminoff and Relyea fail to expressly disclose receiving, by the base station, a stream request from a playback application on the user device; and establishing, by the base station, a peer-to-peer connection from the base station
to the user device to stream at least a portion of the content from the base
station to the user device.
	Nevertheless, Dao discloses receiving, by the base station, a stream request from a playback application on the user device (The user initiates an application in terminal 130 to ping peer-to-peer (P2P) communication server 150 operated by the IoT service provider; see paragraph 0028 and fig. 1) and establishing, by the base station, a peer-to-peer connection from the base station to the user device to stream at least a portion of the content from the base station to the user device (P2P communication server 150 assists in processing the data packets transmitted from camera 110, such that the data packets can bypass a firewall of router 120. In this way, camera 110 can communicate with terminal 130. P2P communication server 150 works as a transit point 
 	Since Siminoff, Relyea and Dao are all directed to providing camera content to remote user devices, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siminoff, Relyea and Dao to provide receiving, by the base station, a stream request from a playback application on the user device; and establishing, by the base station, a peer-to-peer connection from the base station to the user device to stream at least a portion of the content from the base station to the user device for the purpose of providing backup connections between the electronic device (camera) and the user device while assisting in processing the data transmitted by the electronic device so as to accelerate the transmission process. 

 	Regarding claim 16, Siminoff, Relyea and Dao disclose everything claimed as applied above (see claim 15). In addition, Siminoff discloses the notification is presented at the user device in real time or near real time as the content is generated by the electronic device (All these cameras work together to track a subject's face in real time and be able to face detect and recognize; see paragraph 0114. At block B410, the user receives a notification. When the user accepts the notification, then the process moves to block B412a, where live audio and/or video data is displayed on the user's client device 114, thereby allowing the user surveillance from the perspective of the doorbell 130; see paragraphs 0122, 0164-0165, 0192). 

claim 17, Siminoff, Relyea and Dao disclose everything claimed as applied above (see claim 15). In addition, Siminoff discloses wherein processing the content includes: 
 	transmitting, by the base station, the content, via the external network, to a server configured to process the content to determine if the event satisfies the specified criterion (The smart-home hub device, in addition to the backend servers, can employ computer vision processes; see paragraph 0091. As soon as the visitor's presence is detected, the process can send, at block 520, identification data to one or more servers that may be capable of identifying and/or assigning a threat level to the person; see figs. 5, 6 and paragraph 0145, 0149-0152, 0080, 0089-0090, 0092-0093. The identification of the visitor and the threat level associated with the visitor may be determined by a combination of the A/V recording and communication device and one or more backend devices; see paragraph 0125); and 
 	receiving, by the base station, a message from the server indicating whether the event satisfies the specified criterion (At block 530, the process receives a threat level alert back from the server(s) with an indication of the level of the threat assigned to the person; see fig. 5 and paragraph 0146. At block 650, the process returns an alert back to the A/V recording and communication device, wherein the alert includes the assigned threat level associated with the detected person; see fig. 6 and paragraph 0151). 

 	Regarding claim 18, Siminoff, Relyea and Dao disclose everything claimed as applied above (see claim 15). In addition, Siminoff discloses the network-connected security system is a video surveillance system and the electronic device is a network-

 	Regarding claim 19, Siminoff, Relyea and Dao disclose everything claimed as applied above (see claim 18). In addition, Siminoff discloses the content includes video captured by the network- connected video camera (At block 510, the process detects a person near a property and/or within a field of view of a camera of the A/V recording and communication device. Device 100 includes a video camera 102 capable of capturing video images at an image display resolution of 720p, or 1080p, or better; see fig. 5 and paragraphs 0145, 0077) and 
 	wherein processing the content to detect the event includes: 
 	processing, by the base station, the video to detect one or more instances of physical objects in the physical environment (Detecting a visitor’s presence from the captured images; see paragraph 0145. The system can detect a person at the entrance of the structure, see fig. 2 and paragraph 0120. The system can detect an object placed near the entrance of the structure, see fig. 3 and paragraphs 0139, 0141); and 
 	analyzing, by the base station, data associated with the detected one or more instances of physical objects to detect a scene captured by the network-connected video camera; wherein the event is detected based on the detected scene captured by 
 
 	Regarding claim 20, Siminoff, Relyea and Dao disclose everything claimed as applied above (see claim 15). In addition, Siminoff discloses the notification includes any of an alert message (The process can activate LED lights capable of emitting a color of light based on the severity of the threat the person may pose. The notification can comprise an audible alarm, including a verbal notification corresponding to the level of threat; see paragraph 0146. The process can transmit an alert to a client device associated with the A/V recording and communication device, including emitting noise from the speaker of the client device, flashing the display screen of the client device; see paragraphs 0147-0148) or a portion of the content generated by the electronic device (The alert can include streaming video images of the person(s) who was/were 

 	Regarding claim 21, Siminoff, Relyea and Dao disclose everything claimed as applied above (see claim 15). In addition, Siminoff discloses the content generated by the electronic device includes a provisional notification of the event as detected by the electronic device (At block 510, the process may detect the visitor's presence by detecting motion using the camera; see fig. 5 and paragraph 0145. The microphone 158, the imager 171, and/or the camera processor 170 can be components of the computer vision module 189; see paragraph 0101) and wherein causing the notification to be presented at the user device includes forwarding, by the base station, the provisional notification if the detected event satisfies the specified criterion (The alert may include streaming video images of the person(s) who was/were determined to have been suspicious; see paragraphs 0146 and 0148. The A/V recording and communication device can make such a determination itself and without exchanging identification data with backend devices; see paragraph 0125). 

 	Regarding claim 22, Siminoff discloses a wireless networking device (see figs. 1, 5-6, 7, 12; where networks 110 and 112 are wireless networks; see paragraphs 0079, 0081) comprising: 

 	a processor; and a memory communicatively coupled to the processor, the memory having instructions stored thereon, which when executed by the processor (processor and medium storing a program; see paragraphs 0020, 0185-0188), cause the wireless networking device to: 
 	receive content provided by an electronic device associated with the network-connected security system (Transmit images of the detected person to other servers; see step 520, fig. 5 and paragraph 0145. The smart-home hub device may receive (e.g., from the A/V recording and communication device 100) captured images and/or biometric data of a person at an entry of a property; see paragraph 0091), the electronic device located in the physical environment (A camera 102 of the A/V recording and communication device 100. Device 100 can be located near the entrance to a structure, such as a dwelling, a business, a storage facility; see fig. 1 and paragraphs 0077, 0145, 0091); 
 	process the content to detect an event in the physical environment (The process transmits images to the servers to be used to recognize the person's face. At block 530, the process receives a threat level alert back from the server(s) with an indication of the level of the threat assigned to the person; see figs. 5-6 and paragraphs 0145-0146. Block 610 is the next operation after block 520 (fig. 5). At block 620, the process performs a computer vision process on the received identification data to identify the person; see fig. 6 and paragraphs 0149-0151. The smart-home hub device, in addition 
 	determine the detected event satisfies the specified criterion by:
 	comparing data associated with the detected event against a database of data associated with a plurality of candidate security threats (In the face recognition process, the face of the person is compared with different databases of known persons, authorized persons, criminals, etc., in order to assign a threat level to the person; see paragraphs 0150-0151. Using object recognition software to compare the received image from the A/V recording and communication device to one or more database(s) of images of weapons and/or other types of suspicious objects, such as burglary tools; see paragraph 0142);
 	 generating a pattern matching score based on the detected event and a particular candidate security threat of the plurality of candidate security threats (At block 630, the process determines whether the person was identified through the computer vision process (e.g., whether a match for the received identification data was found in any of the databases); see fig. 6 and paragraph 0150); and 
 	identifying the detected event as indicative of the particular candidate security threat if the generated pattern matching score satisfies a threshold criterion (When the process is able to match the person against one or more of the databases, the process of some embodiments assigns (at block 640) a threat level to the identified person that may correspond to the database in which the person is found. For example, if the person is found in a convicted felons database, a high level of threat may be assigned to the person. At block 650, the process returns an alert back to the A/V recording and 
 	cause a notification to be presented at the user device communicatively coupled to the network-connected security system if the detected event satisfies a specified criterion (After receiving the alert, at block 540, the process translates the received alert to audio and/or visual notifications about the level of the threat associated with the person. For example, the process may activate one or more smart LED lights inside the property. The notification may comprise an audible alarm emitted from speakers installed inside the house; see fig. 5 and paragraph 0146. The process can transmit an alert to a client device associated with the A/V recording and communication device; see paragraphs 0147-0148, 0094 and 0141. The claimed criterion corresponding to identifying a specific level threat).
 	However, Siminoff fails to expressly disclose the content encoded by the electronic device, the content encoded in a format and transcode the content into another format for viewing at a user device.
	Nevertheless, Relyea discloses the content encoded by the electronic device, the content encoded (Feed 202; see fig. 2) in a format (Initial/first format; see paragraph 0030) and transcode the content into another format for viewing at a user device (Subsystem 104 can transcode the live video received in source video feed 202 to a particular data format (second or posterior format) suited for processing by user device 102-2, thus the transcoded live video is ready for insertion into live video feed 204-1 for distribution to user device 102-2; see fig. 2 and paragraph 0030).

 	It is noted that Siminoff and Relyea fail to expressly disclose receive a stream request from a playback application on the user device; and establish a peer-to-peer connection from the wireless networking device to the user device to stream at least a portion of the content from the wireless networking device to the user device.
	On the other hand, Dao discloses receive a stream request from a playback application on the user device (The user initiates an application in terminal 130 to ping peer-to-peer (P2P) communication server 150 operated by the IoT service provider; see paragraph 0028 and fig. 1) and establish a peer-to-peer connection from the wireless networking device (Terminal 130 forms wireless communication with server 150; see paragraph 0023) to the user device to stream at least a portion of the content from the wireless networking device to the user device (P2P communication server 150 assists in processing the data packets transmitted from camera 110, such that the data packets can bypass a firewall of router 120. In this way, camera 110 can communicate with terminal 130. P2P communication server 150 works as a transit point to relay information between smart camera 110 and terminal 130; see paragraphs 0028, 0050). 


 	Regarding claim 23, Siminoff, Relyea and Dao disclose everything claimed as applied above (see claim 22). In addition, Siminoff discloses the notification is presented at the user device in real time or near real time as the content is generated by the electronic device (All these cameras work together to track a subject's face in real time and be able to face detect and recognize; see paragraph 0114. At block B410, the user receives a notification. When the user accepts the notification, then the process moves to block B412a, where live audio and/or video data is displayed on the user's client device 114, thereby allowing the user surveillance from the perspective of the doorbell 130; see paragraphs 0122, 0164-0165, 0192). 
 
 	Regarding claim 24, Siminoff, Relyea and Dao disclose everything claimed as applied above (see claim 22). In addition, Siminoff discloses the electronic device is a 
 	wherein processing the content to detect the event includes: 
 	processing the video to detect one or more instances of physical objects in the physical environment (Detecting a visitor’s presence from the captured images; see paragraph 0145. The system can detect a person at the entrance of the structure, see fig. 2 and paragraph 0120. The system can detect an object placed near the entrance of the structure, see fig. 3 and paragraphs 0139, 0141); and  
 	analyzing data associated with the detected one or more instances of physical objects to detect a scene captured by the network-connected video camera; wherein the event is detected based on the detected scene captured by the network-connected video camera (Identifying and/or assigning a threat level to the detected person/object; see paragraph 0145. After receiving the identification data, at block 620, the process performs a computer vision process on the received identification data to identify the person. The computer vision process can include face recognition. In the face recognition process, the face of the person is compared with different databases of known persons, authorized persons, criminals, etc., in order to assign a threat level to 

 	Regarding claim 26, Siminoff, Relyea and Dao disclose everything claimed as applied above (see claim 22). In addition, Siminoff discloses the notification includes any of an alert message (The process can activate LED lights capable of emitting a color of light based on the severity of the threat the person may pose. The notification can comprise an audible alarm, including a verbal notification corresponding to the level of threat; see paragraph 0146. The process can transmit an alert to a client device associated with the A/V recording and communication device, including emitting noise from the speaker of the client device, flashing the display screen of the client device; see paragraphs 0147-0148) or a portion of the content generated by the electronic device (The alert can include streaming video images of the person(s) who was/were determined to have been suspicious. When the visitor is determined to be a criminal, the notification can include sending a message along with A/V streaming, loud noise and screen flashing to the client device; see paragraphs 0148, 0122, 0123). 

 	Regarding claim 27, Siminoff, Relyea and Dao disclose everything claimed as applied above (see claim 22). In addition, Siminoff discloses wherein causing the notification to be presented at a user device includes: causing an alert message (The 

 	Regarding claim 28, Siminoff, Relyea and Dao disclose everything claimed as applied above (see claim 22). In addition, Siminoff discloses wherein the memory has further instructions stored thereon, which when executed by the processor, cause the wireless networking device to further: receive feedback data from the user and/or a cohort of users that share a characteristic in common with the user; and determine whether the detected event satisfies the specified criterion based at least in part on the received feedback data (The alert may include streaming video images of the person(s) who was/were determined to have been suspicious. The user can then determine whether to take further action, such as alerting law enforcement and/or sharing the video footage with other people, such as via social media; see paragraph 0148. For example, another user of an A/V recording and communication device may view video 
 	
Regarding claim 29, Siminoff, Relyea and Dao disclose everything claimed as applied above (see claim 22). In addition, Siminoff discloses further comprising: a second network interface for communicating over an external network (The user's network 110 is connected to another network 112 (Internet/ PSTN); see fig. 1 and paragraphs 0079, 0076, 009); wherein the instructions for processing the content include instructions for: transmitting the content, via the second network interface, to a server configured to process the content to determine if the event satisfies the specified criterion (At block 520, the process sends identification data to one or more servers that may be capable of identifying and/or assigning a threat level to the person. The process transmits images to the servers to be used to recognize the person's face; see figs. 5-6 and paragraphs 0145, 0149-0150); and receiving, via the second network interface, a message from the server indicating whether the event satisfies the specified criterion (At 


Citation of Pertinent Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Khoshbin (US-PGPUB 2018/0213267) discloses the media be stored and made available for later download and/playback by the requester. Some embodiments may relay the media via a server. 


Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/17/2022